Labauye, J.
This suit is brought upon a draft of the following tenor :
“$2,940. Montgomery, May 30th, 1862.”
“At sight, pay to the order of W. W. Washburn, twenty-nine hundred and forty dollars, for value received, and charge to the account of
To Samuel Snodgrass, R. H. Oefut.
New Orleans.”
The defence is, among others, that the consideration of the bill of exchange, sued upon, was Confederate treasury notes, the unlawful issues of rebels in arms against the United States.
The District Court gave judgment for defendant, and the plaintiff appealed.
The testimony establishes clearly, that the consideration of the bill sued upon, was Confederate treasury notes.
It is settled, and it is now the jurisprudence of this State, that a party to a contract, the consideration of which is Confederate treasury notes, cannot recover thereon.
*270■It is therefore ordered and decreed, that the judgment appealed from bo reversed, with costs.
. Rehearing refused.